Case 5:18-cv-01526-SMH-KLH Document 163-1 Filed 02/09/21 Page 1 of 1 PageID #: 4024




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION,                 CIVIL ACTION NO. 5:18-CV-1526
   ET AL.

   VERSUS                                      JUDGE S. MAURICE HICKS, JR.

   LUCKY FAMILY, L.L.C., ET AL.                MAGISTRATE JUDGE HAYES

          ORDER GRANTING MOTION TO CONTINUE DEADLINES
             AND TRIAL WITHOUT DATE (WITH CONSENT)

         CONSIDERING the Motion to Continue Deadlines and Trial Without Date

   (with Consent) filed by W.A. Lucky, III,

         IT IS HEREBY ORDERED THAT the aforesaid motion is granted, and that

   all of the unexpired deadlines set herein, beginning with the February 9, 2021,

   deadline for exchange of the proposed pretrial order and exhibits and including the

   unexpired deadlines in the Scheduling Order, Rec. Doc. 154, and the pending April

   26, 2021, trial date, are continued without date to be reset by a scheduling

   conference after the Fifth Circuit Court of Appeals rules on Bossier Parish Sheriff

   Julian C. Whittington’s appeal from the Court’s Order, Doc. No. 159.

         THUS DONE AND SIGNED in Shreveport, Louisiana, on this ____ day of

   February, 2021.

                                         ___________________________________
                                         S. MAURICE HICKS, JR., CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
